FULLER, Justice,
dissenting.
I respectfully dissent from the majority holding. The record indicates that the particular patient has been a problem. Dr. Laurance N. Nickey, Director of the El Paso City-County Health District, by a Health Authority Order signed on March 29, 1989, stated that the patient was diagnosed as having suspected, severe cavitary pulmonary tuberculosis. The order traces the trouble that the Health Authority had with the patient complying with recommended treatment. The patient was also diagnosed as having severe insulin depend*761ent diabetes and alcohol addiction. The patient further exposed Sarah Acevedo, an infant, to contagion to tuberculosis, resulting in the infant being subjected to prophylactic treatment. The patient was advised that failure to comply with the Health Authority Order could result in his being arrested and quarantined for up to a year at the Chest Hospital in San Antonio or other facility designated by the Texas Commissioner of Health.
The patient refused to comply with the Health Authority Order which resulted in application to the district court for an Order of Protective Custody seeking to take the patient to R.E. Thomason General Hospital in El Paso, Texas for detention pending a probable cause hearing. The trial court did order the detention of the patient until further order of the court. The patient was taken to that hospital for detention on April 7th.
The trial court heard the application for extended court ordered management of the patient. After the hearing, the court, on May 2, signed an order committing the patient for in-patient treatment and care of tuberculosis for a period of four months, but if extended not to exceed twelve months.
On May 9, 1989, the El Paso Hospital District, operating as R.E. Thomason General Hospital, filed in the trial court a motion to set aside and/or a motion to rehear the May 2 order of confinement of the patient for treatment alleging (1) that it had no notice of the May 2 hearing, (2) that R.E. Thomason General Hospital was not the appropriate “designated facility” for the level of care required by the patient, (3) that the facility posed a danger to the patient and to other patients, (4) that the patient needed long term care at a tuberculosis care facility, such as the one in San Antonio, WHICH IS A LONG TERM CARE FACILITY DESIGNATED for the type of service necessary to the patient; and (5) that the State HAD FAILED TO UPDATE THE DESIGNATED FACILITY RECOMMENDATION FOR TREATMENT PRIOR TO THE HEARING.
I agree with (5) above since the record only indicates that the Commissioner’s Designation of Health Facility of R.E. THO-MASON GENERAL HOSPITAL WAS FILED MARCH 28, 1989, and only designates the hospital for “DETENTION” and certainly does not designate it for treatment for a period of four months not to exceed twelve months.
I disagree with the majority’s statement that the record supports a finding that R.E. Thomason General Hospital was designated to treat this patient for a period of four months but not to exceed twelve months.
Dr. Angelica Caglia, a physician at R.E. Thomason Hospital and the treating doctor for the patient, testified that the patient was confined to a room with a police guard outside, and the patient was “DESPERATE TO GET OUT.” She further testified that over a three-year period on similar patients the local hospital had diagnosed and stabilized the patient and if they needed three or four months of treatment, “we have always transferred them to San Antonio _” She further testified that Thoma-son Hospital was an acute care facility and provides initial treatment, initial evaluation and stabilization. She stated that the hospital was not a “long term facility.” She testified that the San Antonio hospital had been approved or designated by the Commissioner for previous cases.
In my opinion, there is no designation of R.E. Thomason Hospital for anything more than detention of the patient. The patient was detained for examination, treatment and stabilization. I would find that the designation did not provide for “long term care” treatment. Section 8.18(e) seems to me to provide that the trial court should consider the local health care facility but can also hear additional evidence regarding facilities for isolation, observation, etc. Section 8.18(d). This he did.
I would uphold the trial court’s order moving the patient to San Antonio, finding there was no abuse of discretion on his part after hearing the treating doctors’ testimony and recommendations.